Citation Nr: 9916900	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
shell fragment wound (SFW) of the left thigh.  

2.  Entitlement to a compensable rating for hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 VA 
RO rating decision which, in pertinent part, granted service 
connection for residuals of a shell fragment wound, left 
medial thigh, and for hearing loss, with noncompensable 
ratings.  The veteran appeals for compensable ratings.  A 
personal hearing was held before a member of the Board at the 
RO in April 1998.  

Service connection is also in effect for bilateral tinnitus, 
evaluated as 10 percent disabling.


REMAND

Effective June 10, 1999, new regulations went into effect for 
rating hearing loss.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25202-25210 (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise or permits the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  
Karnas v. Derwinski,  1 Vet. App. 308 (1991).  

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument and, if not, whether he has been prejudiced thereby, 
and whether the statement of the case provided the claimant 
fulfills the regulatory requirements.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See 38 C.F.R. § 19.29.

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court held 
that the Board could not apply the revised rating schedule 
criteria prior to the effective date of the revised 
regulations, despite the liberalizing law rule stated in 
Karnas.  Thus, in the present case, the Board may not apply 
the revised hearing loss rating criteria to evidence dated 
prior to June 10, 1999.  

In the present case, based on the October 1997 VA examination 
findings, it appears that the veteran would fall within the 
provisions of 38 C.F.R. § 4.86(a) for exceptional patterns of 
hearing impairment.  While the October 1997 VA examination 
appears to be otherwise sufficient for rating purposes, the 
application of 38 C.F.R. § 4.86(a) and the age of the 
examination leads the Board to conclude that remand of this 
issue is appropriate, so that the veteran may undergo a 
current evaluation, which permits application of the revised 
rating criteria.

With respect to the SFW of the left thigh, the Board finds 
that the October 1997 VA orthopedic examination is 
insufficient for rating purposes.  Initially, the Board notes 
that the examiner diagnosed left knee pain, normal exam.  The 
notation was made that X-rays of the knees would be 
requested.  The subsequent X-ray report, while unclear as to 
reference as to the left or right knee, appears to indicate 
that there was some patellar spurring.  It does not appear 
that the orthopedic examiner reviewed the X-ray report in 
connection with entering or revising his diagnosis.  The 
veteran and his representative have asserted that he has 
arthritis in his left knee, that it is a residual of the SFW 
of the left thigh and that a compensable evaluation is 
therefor warranted.  The Board notes that earlier private 
medical evidence contains diagnoses of patellofemoral 
arthritis of the left knee and that the shrapnel wound of the 
thigh in service may have been a contributing factor to the 
onset of his symptoms.  Any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Examination 
findings should be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability or pain during flare-
ups.  DeLuca, supra.  Under these circumstances, the Board 
concludes that further physical examination is necessary and 
that the examiner should offer a medical opinion as to the 
medical probability that any arthritis of the left knee is a 
manifestation of or residual of the service-connected SFW of 
the left thigh.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating for a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  The RO has not considered whether staged 
ratings are appropriate in this case and must do so.

Based upon the above, this case is REMANDED to the RO for the 
following:

1.  The RO should appropriately contact 
the veteran and obtain the names, 
addresses and approximate dates of 
treatment of all medical care providers 
who have treated him for hearing loss and 
the residuals of a SFW of the left thigh 
since October 1997.  After obtaining any 
necessary release, the RO should obtain 
copies of these records, VA and private, 
and associate these records with the 
claims folder.

2.  The veteran should be scheduled for 
VA ear and audiometric examinations in 
order to determine the severity of his 
service-connected hearing loss.  All 
indicated tests and studies should be 
performed.  The examiners should report 
findings in terms consistent with both 
the prior and current rating schedule.  
The claims folder must be made available 
to the examiners for use in the study of 
the veteran's case.

3.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the severity of his service-
connected residuals of a SFW of the left 
thigh.  The veteran's complaints should 
be recorded in full.  All indicated tests 
and studies should be performed.  The 
examiner should address the extent of 
functional impairment due to the 
veteran's service-connected SFW of the 
left thigh.  Findings that take into 
account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc., 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca,  supra.  Based upon the 
current examination findings and a review 
of the claims folder, the examiner should 
offer an opinion as to the medical 
probability that any left knee arthritis, 
if present, is a manifestation of or 
related to the SFW of the left thigh.  A 
complete rationale for all opinions 
offered should be expressed.  The claims 
folder must be made available to the 
examiner for use in the study of the 
veteran's case.  

4.  The RO should reconsider the 
veteran's claims.  With respect to 
hearing loss, the RO should consider both 
the old and the new rating criteria and 
apply the criteria more favorable to the 
veteran to all evidence dated on and 
after June 10, 1999.  For all evidence 
prior to that date, the old rating 
criteria should be applied.  Attention is 
directed to 38 C.F.R. § 4.86(a) of the 
new criteria and the RO should determine 
whether this section is applicable.  With 
respect to the SFW of the left thigh, the 
RO should determine whether any arthritis 
of the left knee is a manifestation of or 
related to the service-connected wound 
residuals.  If this is favorably 
resolved, the RO should consider a rating 
based upon arthritis, with consideration 
of the factors set forth by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration should be given to 
assigning staged ratings.  If the 
benefits sought on appeal are denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which sets forth any additional 
evidence, a summary of the applicable law 
and regulations, including the old and 
new schedular rating criteria for hearing 
loss and an explanation of how such laws 
and regulations affect the RO's decision.  
The supplemental statement of the case 
should contain a discussion of the 
reasoning employed to determine the more 
favorable rating criteria for hearing 
loss.  The RO should notify the veteran 
that he may submit additional argument, 
evidence or comment with respect to the 
evaluation of his hearing loss under the 
new and/or the old schedular rating 
criteria.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


